Citation Nr: 0028216	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  94-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than January 4, 
1993, for the award of a compensable evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had a period of active duty for training from May 
1959 to November 1959, and active service from October 1962 
to August 1971 and from October 1971 to November 1975.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in December 1993 that recharacterized the veteran's service-
connected psychiatric disability as PTSD and increased the 
previous noncompensable rating to 100 percent disabling, 
effective from February 25, 1993.  A rating decision in March 
1995 made the 100 percent rating for PTSD effective from 
January 4, 1993.  

A personal hearing was conducted before a hearing officer at 
the RO in February 1995.  In October 1998, a hearing was held 
at the RO before C. W. Symanski, who is the Veterans Law 
Judge rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

Pursuant to 38 C.F.R. § 20.900(c) (1999), the Chairman of the 
Board has granted a motion for the advancement on the docket 
in this case due to the veteran's financial status.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected psychiatric disability was received on 
February 25, 1993.  

2.  It is factually ascertainable that the veteran's service-
connected PTSD rendered him unable to obtain or retain 
substantially gainful employment on July 12, 1992.  The 
evidence does not show that the service-connected psychiatric 
disability produced significant impairment prior to that 
date.  


CONCLUSION OF LAW

PTSD was 100 percent disabling, effective from July 12, 1992.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.10, and Code 9411 (1992), and § 3.400(o)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A rating decision in July 1977 granted service connection for 
anxiety reaction and assigned a noncompensable rating for the 
disability, effective from November 1975, the day following 
the veteran's separation from service.  The veteran was 
notified of that determination and did not file an appeal.  
Rating decisions in February 1979 and October 1984 denied an 
increased rating for the psychiatric disability; the veteran 
was notified of those decisions and did not appeal.  

On February 25, 1993, the RO received a form from the veteran 
on which he claimed service connection for PTSD.  

The record reflects multiple VA hospitalizations and 
outpatient treatment for alcohol dependence or alcoholism in 
the 1980s and in December 1992, as well as 2 VA 
hospitalizations for treatment of alcohol dependence in 
January 1993.  The only reference to any psychiatric 
complaint is contained in a May 1984 report by a VA 
physician, who stated that the veteran's prevailing mood was 
mild depression.  he noted that the veteran denied ever 
having had any delusions or hallucinations and stated that 
there was no evidence of bizarre thinking.  The remainder of 
the records dated prior to 1993 does not note any other 
abnormal psychiatric clinical findings or symptoms or 
otherwise contain reference to a psychiatric disorder other 
than alcoholism.  

A letter from the veteran's private physician, dated in May 
1991, notes the veteran's history of alcohol abuse and 
treatment in rehabilitation programs.  The examiner indicated 
that the veteran had continuing significant emotional 
stresses associated with personal and business problems that 
left him vulnerable to relapse.  

Another private physician wrote the veteran on July 12, 1992, 
stating that his symptoms of anxiety and depression could be 
from either his acute "alcoholic situation alone" or could 
be due to pre-existing PTSD and exacerbated by the alcohol 
withdrawal.  The examiner indicated that the presence of 
ongoing symptoms in the face of the veteran's sobriety for 
the previous 6 months argued strongly for a diagnosis of 
PTSD, noting that he had repeatedly withstood pressures only 
long enough to become successful, but "then caved in again 
ultimately to stress."  

The decision of a Social Security Administration (SSA) 
Administrative Law Judge (ALJ) date in June 1994 refers to 
the veteran's treatment at a private hospital on January 4, 
1993, at which time "his drinking was out of control."  
Records of that hospitalization are of record.  The hospital 
summary states that the veteran described very significant 
mounting pressures in his employment.  Private medical 
records dated in May 1993 indicate that, although the veteran 
was not then drinking, he was experiencing sudden feelings of 
uneasiness and apprehension, accompanied by fears of passing 
out and dizziness lasting a few seconds, anhedonia, sadness, 
crying, and insomnia with fleeting thoughts of suicide.  The 
examiner diagnosed alcohol dependency in remission, as well 
as major depression and panic disorder.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in February 1995.  Hr stated that he had 
had PTSD since service.  He indicated that he couldn't 
remember whether or not he had told anyone about the 
flashbacks and nightmares he had had through the years, but 
he thought that "that's the way it went."  The veteran also 
admitted that he never contacted VA prior to 1993 to state 
that his psychiatric symptoms were worse.  He stated that he 
thought his paranoia, anxiety attacks, stress, and isolation 
were just part of his alcoholism.  He indicated that he 
mentioned those symptoms many times to examiners, but no one 
ever made note of that fact.  The veteran also testified that 
he had not worked since 1991.  

The veteran also testified at a personal hearing at the RO 
before the undersigned Veterans Law Judge in October 1998.  
He stated at that time that he felt that he had been totally 
disabled by his PTSD since he entered the Air Force in 1971, 
indicating that he was unable to perform his job then.  He 
reported that, following his separation from service, he 
worked until 1991.  The veteran testified that the medical 
records prior to 1991 should reflect his problems with 
depression, aggressiveness, and anxiety.  He reiterated that 
he had not reported to physicians at that time that he was 
having nightmares and flashbacks and that he couldn't sleep 
at night unless he passed out.  

Analysis

For a claim involving an increased rating, the effective date 
of the evaluation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from that 
date; otherwise the date of receipt of the claim will be 
used.  38 C.F.R. § 3.400(o)(2).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In rating psychoneurotic disorders, the following general 
rating formula shall be applied:  For neurotic symptoms which 
may somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability, a 
noncompensable rating is assigned.  A 10 percent evaluation 
is warranted with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
Definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment warrants a 
30 percent rating.  A 50  percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be considerably impaired, and that, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels be so reduced as to result 
in considerable industrial impairment.  When the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and psychoneurotic symptoms 
are of such severity that there is severe impairment in the 
ability to obtain or retain employment, a 70 rating is 
assigned.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran is demonstrably unable to obtain or retain 
employment.  Code 9411 (as in effect prior to November 7, 
1996).  

The veteran's claim for an increased rating was received 
February 25, 1993.  Prior to that date, service connection 
was in effect for anxiety reaction, for which a 
noncompensable rating had been assigned.  Subsequently, the 
RO recharacterized the service-connected psychiatric 
disability as PTSD and increased the rating for the 
disability to 100 percent disabling.  Therefore, February 25, 
1993, must be assigned as the effective date for the award of 
the increased rating, unless the evidence shows that an 
increase in disability occurred up to 1 year prior to that 
date.  

The RO noted that the records of a private hospitalization 
that began January 4, 1993, referred to symptoms of passing 
out and dizziness lasting a few seconds, anhedonia, sadness, 
crying, and insomnia with fleeting thoughts of suicide, and 
that diagnosed major depression and panic disorder, as well 
as alcohol dependence that was in remission.  Later medical 
reports confirmed a diagnosis of PTSD.  Subsequently, the RO 
assigned an effective date of January 4, 1993, for the 
100 percent evaluation for the disability.  

The veteran and his wife testified that he had had symptoms 
of PTSD since before his separation from service.  He 
admitted, however, that he had not told any physician of 
those symptoms until a nurse suggested that he do so in 1993.  

Despite the veteran's testimony, there simply is no 
corroborative medical evidence indicating that he did in fact 
have significant psychiatric symptoms, or indeed essentially 
any psychiatric symptoms, during the 1980s or very early 
1990s, other than alcohol dependence (a non-service-connected 
disorder)-for which there is abundant evidence.  The 
earliest evidence that the Board can identify in the file 
that shows any psychiatric symptomatology is a letter by a 
private physician dated July 12, 1992.  That examiner 
indicated that the veteran's recent sobriety "argued 
strongly" for the conclusion that his symptoms of anxiety 
and depression at that time were due to PTSD.  The examiner 
stated that the veteran had been able to withstand the 
various pressures long enough to become successful 
repeatedly, only to "cave in" again to stress.  Affording 
the veteran the benefit of the doubt, 38 U.S.C.A. § 5107(b), 
the Board finds that his psychiatric symptoms in July 1992 
were sufficient to render him unable to obtain or retain 
employment.  

Because the veteran's claim for an increased rating was 
received within one year after July 12, 1992, and because the 
Board finds that criteria for a 100 percent schedular rating 
were met as of that date, July 12, 1992, should be assigned 
as the effective date for the 100 percent rating.  38 C.F.R. 
§ 3.400(o)(2).  


ORDER

PTSD was 100 percent disabling, effective from July 12, 1992.  



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 

